

115 HRES 343 IH: Restore Democracy Resolution
U.S. House of Representatives
2017-05-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 343IN THE HOUSE OF REPRESENTATIVESMay 18, 2017Mr. Nolan submitted the following resolution; which was referred to the Committee on House Administration, and in addition to the Committees on Rules, and the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedRESOLUTIONExpressing the sense of the House of Representatives regarding steps that Congress should take to
			 restore democracy and change the way we do politics in the United States
			 by reducing the influence of money and corporations and promoting the
			 participation of the people in politics and government.
	
 1.Short titleThis resolution may be cited as the Restore Democracy Resolution. 2.PurposeIt is the purpose of this resolution to express the sense of the House of Representatives that Congress should—
 (1)confirm that money is not free speech by making clear that corporations are not people for purposes of the First Amendment right to make campaign contributions;
 (2)clarify its power to set limits on the amount of money that can be spent on a campaign for election for Federal office;
 (3)clarify its power to provide for the public financing of elections; (4)limit the campaign advertising season to 60 days before an election and prohibit candidates from soliciting or collecting campaign contributions during legislative sessions;
 (5)protect the constitutional right to vote by expanding online voter registration systems; (6)emphasize the need for compact, contiguous congressional districts that are not gerrymandered to favor an incumbent or political party; and
 (7)restore regular order in the legislative process by requiring bills to go through committee consideration and come to the floor under an open rule.
			IOverturning Citizens United Decision and Corporate Citizenship
			101.Constitutional amendment to overturn Citizens United decision and corporate citizenship for
 purposes of political activityIt is the sense of the House of Representatives that, in order to overturn the decision of the Supreme Court in the case of Citizens United v. Federal Election Commission (558 U.S. 310), Congress should enact and the States should ratify a constitutional amendment providing that any right of a corporation, other business organization, or other artificial entity to engage in political activity, including the making of contributions and expenditures for the purpose of influencing an election for public office or a ballot measure, is not derived from the First Amendment but from the laws of the United States and the States, and may be exercised only to the extent provided by such laws.
			IIFull Disclosure and Reducing the Influence of Money in Politics
 201.Full disclosure and reducing the influence of money in politicsIt is the sense of the House of Representatives that— (1)the case of Citizens United v. Federal Election Commission (558 U.S. 310) opened the door to the corrupting influence of money in politics;
 (2)in order to restore the American people’s faith in the integrity of their elected government, Congress should have the power to regulate the raising and spending of money and in-kind equivalents with respect to Federal elections, including through regulating—
 (A)the amount of contributions to candidates for nomination or election to Federal office; (B)the amount of expenditures that may be made by, in support of, or in opposition to such candidates; and
 (C)the content and integrity of such expenditures; and (3)all political contributions should be publicly disclosed, including those made to or by independent groups, so that voters have complete information about who is paying for political advertisements.
				IIIProviding for Small Donor and Public Financing of Elections
 301.Providing for small donor and public financing of electionsIt is the sense of the House of Representatives that, in order to eliminate the undue influence of money in politics—
 (1)Congress should create a small donor and public finance system for congressional elections, which will ensure that Congress is responsible to voters instead of well-financed special interests; and
 (2)Members of Congress should devote their full time to regular order and governing instead of campaign fundraising.
				IVLimiting the Campaign Season
 401.Limiting the campaign seasonIt is the sense of the House of Representatives that— (1)Congress should have the power to implement and enforce limits on when money can be spent on campaign activities;
 (2)registered candidates for congressional elections should not be allowed to expend campaign funds on advertising more than 60 days before a primary or general election;
 (3)candidates for congressional office, both incumbents and challengers, should not be allowed to solicit or collect campaign contributions during the hours in which Congress is in session; and
 (4)States should create a single congressional primary date to increase voter education and participation.
				VProtecting the Right to Vote
 501.Protecting the right to voteIt is the sense of the House of Representatives that— (1)Congress has the power to prohibit voter suppression activities;
 (2)in order to increase voter access and participation, Congress should require every State to create and maintain an online voter registration system; and
 (3)Congress should make Election Day a legal public holiday. VIEliminating Partisan Redistricting and Gerrymandering 601.Eliminating partisan redistricting and gerrymanderingIt is the sense of the House of Representatives that—
 (1)Congress should establish a Federal reapportionment system that would create compact and contiguous congressional districts that, to the greatest extent possible, follow geographic boundaries and county lines;
 (2)congressional districts should not favor or disfavor an incumbent or political party; (3)congressional districts should adhere to the existing standards of equal population; and
 (4)the highest court of each State should have the power to reject congressional district maps that do not meet the above criteria.
				VIIRequiring Regular Order in House and Senate
 701.Requiring regular order in the House and SenateIt is the sense of the House of Representatives that— (1)it should not be in order to consider a bill or resolution in the House unless each committee to which the bill or resolution is referred—
 (A)had a hearing on the bill or resolution at which amendments were permitted to be offered and debated and a vote was taken on each amendment offered and on final passage; and
 (B)filed a report with respect to the bill or resolution; (2)a conference report should not be filed in the House unless—
 (A)the conference committee held at least 3 meetings in which all members of the conference committee were allowed to be present;
 (B)all items of difference between the House and Senate were addressed, voted on, and resolved by the full conference committee membership; and
 (C)printed or electronic copies of the conference report and the accompanying joint explanatory statement were available to Members and Delegates for at least 48 hours prior to filing;
 (3)the House and Senate should schedule simultaneous 5-day work weeks in Washington and district work periods; and
 (4)every bill brought to committee should be open to amendment and every bill brought to the floor of the House for a vote should be considered under an open rule.
				